RUDKIN, Circuit Judge.
This is a writ
of error to review a judgment of conviction under the Harrison Narcotic Act (Comp. St. §§ 6287g-6287q). The indictment contains three counts. The jury returned a verdict of not guilty as to counts 1 and 2, and guilty as to count 3. The third count charges that on a date named, within the jurisdiction of the court, the plaintiff in error did unlawfully, willfully, knowingly, and feloniously purchase, sell, dispense, and distribute a certain derivative of opium, to wit, about two grains of morphine, which said morphine was not then and there in, nor from, the original, stamped package. This count is sufficient in law. Stubbs v. United States (C. C. A.) 1 F.(2d) 837; Sam Wong v. United States (C. C. A.) 2 F.(2d) 969. And in the absence of a bill of exceptions we cannot review the other errors assigned.
The judgment is affirmed.